       Case 2:18-cv-00402-DMC Document 31 Filed 05/18/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    ZAIN RODNEY HOLMES,                               No. 2:18-CV-0402-DMC-P
13                        Plaintiff,
14           v.                                         ORDER
15    L. GOODRICH, et al.,
16                        Defendants.
17

18          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

19   §1983. The Court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference on September 15, 2020 at 9:00 a.m. The settlement conference will be

22   conducted by remote means, to be determined at a later date and time. The Court will issue the

23   necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Defendants’ motion to stay proceedings, ECF No. 30, is granted. In the event the

26                matter does not resolve during the settlement conference, the Court shall issue a new

27                scheduling order.

28          2. This case is set for a settlement conference before Magistrate Judge Kendall J.

                                                        1
         Case 2:18-cv-00402-DMC Document 31 Filed 05/18/20 Page 2 of 3
1

2                   Newman on September 15, 2020 at 9:00 a.m. The settlement conference will be

3                   conducted by remote means, to be determined at a later date and time.

4             3. A representative with full and unlimited authority to negotiate and enter into a binding

5                   settlement on the defendants’ behalf shall attend in person.1

6             4. Those in attendance must be prepared to discuss the claims, defenses and damages.

7                   The failure of any counsel, party or authorized person subject to this order to appear in

8                   person may result in the imposition of sanctions. In addition, the conference will not

9                   proceed and will be reset to another date.

10            5. The parties are directed to exchange non-confidential settlement statements seven days

11                  prior to the settlement conference. These statements shall simultaneously be delivered

12                  to the Court using the following email address: kjnorders@caed.uscourts.gov.

13                  Plaintiff shall mail his non-confidential settlement statement Attn: Magistrate Judge

14                  Kendall J. Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814

15                  so that it arrives at least seven (7) days prior to the settlement conference. The

16                  envelope shall be marked “SETTLEMENT STATEMENT.” The date and time of the

17                  settlement conference shall be prominently indicated on the settlement statement. If a

18            ///

19            ///
20            ///

21            ///

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 2:18-cv-00402-DMC Document 31 Filed 05/18/20 Page 3 of 3
1

2

3       6.   party desires to share additional confidential information with the Court, they may do

4            so pursuant to the provisions of Local Rule 270(d) and (e).

5       7. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

6            at California State Prison, Sacramento, via facsimile at (916) 294-3072.

7

8       Dated: May 18, 2020
                                                       ____________________________________
9                                                      DENNIS M. COTA
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   3
